Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-20-2002

In Re: Allpoints
Precedential or Non-Precedential:

Docket 1-1751




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"In Re: Allpoints" (2002). 2002 Decisions. Paper 139.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/139


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT

                           No. 01-1751


                               IN RE:

              ALLPOINTS WAREHOUSING IN LIQUIDATION, INC.,
                        a Delaware corporation,

                                              Debtor


                        JEOFFREY L. BURTCH,

                                              Trustee

                                        v.

               GERALD WENDEL, a/k/a Jerry Wenden;
                  STUART LICHTER; BARRY LANG;
                    THOMAS BOPP; MBJR TRUST;
            QUADRELLE REALTY SERVICES, a division of
         Quadrelle Group, Inc., a New York corporation;
                WILENTZ, GOLDMAN & SPITZER, P.C.


                Jeoffrey L. Burtch, Chapter 7 Trustee,

                                             Appellant


        On Appeal from the United States District Court
                  for the District of Delaware
                   Civil Action No. 00-00217
           District Judge: Honorable Sue L. Robinson

        Submitted Pursuant to Third Circuit LAR 34.1(a)
                       February 11, 2002

        Before: MANSMANN, McKEE & BARRY, Circuit Judges

                  (Filed: February 19, 2002)

                         MEMORANDUM OPINION

McKee, Circuit Judge.

Jeoffrey L. Burtch, as Chapter 7 Trustee for Allpoints Warehousing in
Liquidation,
Inc., the debtor, appeals the order of the United States District Court
for the District of
Delaware granting summary judgment for defendants Gerald Wendel, a/k/a/
Jerry
Wenden, Stuart Lichter, Barry Lang, Harvey C. Zorn, Thomas Bopp, The MBJR
Trust,
Quadrelle Realty Services, and Wilentz, Goldman & Spitzer, P.C.
As we write only for the parties, we need not set forth the factual or
procedural
background of this appeal. We have reviewed the thoughtful Memorandum
Opinion of
the District Court dated March 13, 2001, which accompanied the order that
is the subject
of this appeal. For the reasons set forth in that opinion, we will affirm
the district court's
order granting the Defendants' Motions for Summary Judgment dated March
13, 2001.

TO THE CLERK:
Please file the foregoing opinion.
                                                 BY THE COURT:



                                                 /s/Theodore A. McKee
                                                 Circuit Judge